Citation Nr: 0428445	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to increased (compensable) initial rating for 
bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted the veteran's claim for entitlement 
to service connection for bilateral hearing loss with a 
noncompensable rating.  The veteran has appealed this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In April 2004, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In April 2004, the veteran had a hearing before the 
undersigned Veterans Law Judge, where he noted that he cannot 
hear certain tones or certain noises.  He also brought forth 
a VA audiometric evaluation from September 2003.  This 
audiometric evaluation is uninterpreted and therefore cannot 
be used in rating the veteran's hearing loss.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data).  On 
remand, the RO should arrange for an appropriate examiner to 
interpret the  September 2003 audiology examination report, 
and associate the results with the claims folder

As the case must be remanded for the foregoing reason, the 
veteran should also be afforded another VA audiology 
examination to ascertain the current severity of his service-
connected hearing loss.  

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
should take this opportunity on remand to provide a letter to 
the veteran fulfilling the above requirements for the issue 
of entitlement to a higher rating for hearing loss.

Accordingly, the claim is REMANDED for the following:  

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for a higher rating for hearing 
loss; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Arrange for an appropriate examiner 
to interpret the veteran's September 2003 
VA audiology report and associate the 
results with the claims folder.  

3.  Schedule the veteran for a VA 
examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and 
a puretone audiometry test.  The examiner 
should set forth puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz.  The 
examination must be conducted without the 
use of hearing aids.  See 38 C.F.R. 
§ 4.85.

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


